The Court.
It happens that the judge before whom this cause was tried had been, before his election to the bench, the attorney of the defendant in an action which involved one of the issues in this case. But that did not disqualify him to sit in the trial of this action, in which he had not been the attorney of either party. (Code Civil Proc., § 170.) It was optional with the judge to submit special issues to the jury or not; and his refusal to submit them cannot be reviewed here. “ While an *310action for divorce is pending, the court may, in its discretion, require the husband to pay * * * any money necessary to enable the wife * * * to prosecute or defend the action.” (Civil Code, § 129.) It would only be in cases of a clear abuse of that discretion, that this court would be justified in interfering. This case is not within that category. We find no substantial errors in the ruling excepted to, and the evidence is conflicting on every material issue. Judgment and order affirmed.